Case 1:20-cv-01795-ABJ Document 1-7 Filed 07/01/20 Page 1 of 6




              Exhibit C
                                                            CONFIDENTIAL PURSUANT TO CPA
         Case 1:20-cv-01795-ABJ Document 1-7 Filed 07/01/20 Page 2 of 6




                                           ASSIGNMENT

         This Assignment Agreement (“Agreement”) dated as the date set forth on the signature
page hereof, is by and among Stans Energy Corp., a corporation organized under the laws of the
Province of Ontario, Canada (“Stans”), and Kutisay Mining LLC, a limited liability company
organized under the laws of the Kyrgyz Republic (“Kutisay”; and together with Stans, each an
“Assignor” and collectively the “Assignors”), on the one hand, and Gillham LLC, a limited
liability company organized under the laws of the State of Delaware (“Gillham”), Lucille
Investments LLC, a limited liability company organized under the laws of the State of Delaware
(“Lucille”), and Stonebury Limited, a company organized under the laws of Guernsey
(“Stonebury”; and together with Gillham and Lucille, each an “Assignee” and collectively the
“Assignees”), on the other hand.

        As used herein, the “Award” means the award issued by the tribunal in favor of the Stans
Entities in Stans Energy Corp. and Kutisay Mining LLC v. The Kyrgyz Republic, PCA Case No.
2015-32, under the Law of the Kyrgyz Republic of 27 March 2003 (the 2003 Kyrgyz Investment
Law) in accordance with UNCITRAL rules.

       As used herein, the “Costs Order” means the costs order issued by the court in favor of
the Stans Entities in the costs proceedings captioned Kyrgyz Republic v. Stans Energy Corp. and
Kutisay Mining LLC, Claim No. CL-2017-000115, The High Court of Justice, Business and
Property Court of England and Wales, Queen’s Bench Division, Commercial Court.

        In return for good and valuable consideration, each Assignor hereby unconditionally and
irrevocably assigns to the Assignees all of its right, title and interest in and to the Award and the
Costs Order (the “Assignment”). The Assignment shall be deemed an absolute and
unconditional assignment of the Award and the Costs Order and each and every right relating to
the Award (economic and otherwise) and the Costs Order (economic and otherwise), including
the right to collect, enforce, settle, compromise, offer to settle, offer to compromise and satisfy
the Award and/or the Costs Order. The assignment under this Assignment Agreement is not an
assignment or transfer to or assumption by the Assignees of any existing obligation of any
Assignor under or in connection with the Award or the Costs Order, of which obligations are and
shall remain obligations of such Assignor.

       Pursuant to the Assignment, the Assignees shall have all rights to enforce the Award and
the Costs Order and collect any and all amounts owed to the Assignors as a result of the Award
and/or the Costs Order. The Assignors retain neither a duty nor a right to seek payment of the
Award or the Costs Order as a result of the Assignment. The Assignees shall bear full
responsibility for all collection activities with respect to the Award and the Costs Order.

        Each Assignor agrees to execute, acknowledge and deliver all such further certificates,
instruments and other documents, and take all such further action as may be necessary or
appropriate to effect the Assignment and allow the Assignees to secure all actual and potential
benefits of the Assignment.
         Case 1:20-cv-01795-ABJ Document 1-7 Filed 07/01/20 Page 3 of 6




       Neither this Agreement nor the Assignment can be waived or modified in any manner
except by a written agreement signed by the Assignors and the Assignees.

        This Agreement shall be effective as of the date of execution hereof and shall continue in
full force and effect indefinitely.

        This Agreement shall be construed in accordance with, and this Agreement and all
matters arising out of or relating in any way whatsoever to this Agreement (whether in contract,
tort or otherwise) shall be governed by, the law of the State of New York (without reference to
any choice of law doctrine that would have the effect of causing this Agreement to be construed
in accordance with or governed by the law of any other jurisdiction).

        Any dispute, claim or controversy arising out of, under, or in relation to this Agreement
or the Assignment or the existence, breach, termination, enforcement, interpretation or validity of
this Agreement or the Assignment, including the determination of the scope or applicability of
this agreement to arbitrate, shall be referred to and finally resolved by arbitration under the
Arbitration Rules of the London Court of International Arbitration, which Rules are deemed to
be incorporated by reference into this clause. The number of arbitrators shall be one. The seat, or
legal place, of arbitration shall be New York, New York. Proceedings shall occur at locations
agreed by the parties or directed by the arbitral tribunal. The language to be used in the arbitral
proceedings shall be English. The arbitrator may, in the award, allocate all or part of the costs of
the arbitration to the losing party, including the fees of the arbitrator and the reasonable
attorneys’ fees of the prevailing party. Judgment on the arbitration award may be entered in any
court having jurisdiction thereover, and nothing in this provision shall preclude the parties from
seeking provisional remedies in aid of arbitration from any court of competent jurisdiction.

        This Agreement may be executed in counterparts, each of which is deemed an original,
but all of which constitutes one and the same agreement. Delivery of an executed counterpart of
this Agreement electronically or by facsimile shall be effective as delivery of an original
executed counterpart of this Agreement.

                                    [Signature page follows]
Case 1:20-cv-01795-ABJ Document 1-7 Filed 07/01/20 Page 4 of 6
                                                  CONFIDENTIAL PURSUANT TO CPA
        Case 1:20-cv-01795-ABJ Document 1-7 Filed 07/01/20 Page 5 of 6




       IN WITNESS WHEREOF, the parties have executed this Assignment Agreement
as March 25, 2020.



                                           Assignors:

                                           STANS ENERGY CORP

                                           By: ________________________________
                                           Name:
                                           Title:

                                           KUTISAY MINING LLC

                                           By: ________________________________
                                           Name:
                                           Title:


                                           Assignees:

                                           GILLHAM LLC

                                           By: ________________________________
                                           Name:
                                           Title: Authorized Signatory

                                           LUCILLE INVESTMENTS LLC

                                           By: ________________________________
                                           Name:
                                           Title: Authorized Signatory

                                           STONEBURY LIMITED


                                           By_________________________________
                                           Name:
                                           Title:
        Case 1:20-cv-01795-ABJ Document 1-7 Filed 07/01/20 Page 6 of 6




March      25
